Exhibit 10.05
 
Amended and Restated
 
LIMITED GUARANTEE
 
To induce The Huntington National Bank, Fifth Third Bank and PNC Bank, National
Association (individually and collectively, "Holder") to hold $56,500,000 County
of Gallatin, Kentucky Taxable Adjustable Rate Industrial Building Bonds, Series
1999, (Kentucky Speedway Park Project), $3,500,000 Gallatin County, Kentucky
Public Properties Corporation First Mortgage Revenue Bonds Series 1999 and
$8,000,000 County of Gallatin, Kentucky Taxable Adjustable Rate Industrial
Building Bonds, Series 1999, (Kentucky Speedway Park Project) dated October 2,
2000 (individually and collectively, “Bonds”) issued for the benefit of Kentucky
Speedway, LLC ("Debtor"), and other good and valuable consideration, the receipt
of which is acknowledged, the following (individually and collectively,
“Guarantor”), subject to the limits set forth below, hereby unconditionally
guarantee to The Huntington National Bank, Trustee, (“Trustee”) as trustee under
the indentures executed in connection with the Bonds, the prompt payment of the
following (hereinafter collectively referred to as the "Obligations"): all
advances, debts, liabilities and obligations owing to Trustee or Trustee or any
of Trustee or Trustee’s assignees, from Debtor of any kind or nature, present or
future, arising under: (a) the Agreement of Lease dated as of December 1, 1999
between Debtor and the County of Gallatin Kentucky executed in connection with
the Bonds, (b) the Payment Agreement dated as of December 1, 1999 between
Debtor, Gallatin County, Kentucky Public Properties Corporation and Gallatin
County, Kentucky executed in connection with the Bonds, and (c) any of the
following relating to the Bonds and entered into with the Trustee or any Holder:
any International Swaps and Derivatives Association Master Agreement ("Master
Agreement"), and including each Transaction (as such term is defined in the
Master Agreement), as confirmed in the applicable confirmation of each such
Transaction, any obligation of Debtor to Trustee, any Holder or any affiliate of
Trustee or any Holder under any other interest rate swap, cap, collar, floor,
option, forward, or other type of interest rate protection, foreign exchange or
derivative transaction agreement, all whether now existing or hereafter arising;
and as to all of the foregoing, including any amendments, modifications,
supplements or superceding documents to each of the foregoing; and all charges,
expenses, fees, including but not limited to reasonable attorneys' fees, and any
other sums chargeable to Debtor under any of the Obligations or incurred in
collecting on this Guarantee. Capitalized terms used herein and not otherwise
defined herein will have the meanings given such terms in the documents executed
in connection with the Bonds.
 
This Guarantee amends and restates that certain Limited Guarantee dated as of
October 2, 2000 from the Guarantor to the Trustee relating to the Bonds.
 

1.  
Extent of Guarantee and Limitations Thereto.

 

1.1  
The maximum several aggregate liability recoverable from each Guarantor
hereunder (the "Maximum Amount") will be limited to : (i) fees, costs and
expenses due pursuant to Section 7 hereof with respect to such Guarantor, (ii)
plus accrued and unpaid interest on the Bonds on a prorata basis for each
Guarantor based on such Guarantor’s percentage of the Principal Amounts listed
below, (iii)

 
CINLibrary 710770v.9


--------------------------------------------------------------------------------


 
plus the following amounts, calculated as of the date that Trustee accelerates
all or any part of the Obligations (“Principal Amounts”)
 
 OSI Restaurant Partners, Inc.
 
 $17,584,740
 
 Richard L. Duchossois
 
 $17,584,740
 
 Richard T. Farmer
 
 $17,584,740
 
 Jerry L. Carroll
 
 
 
 $5,272,890
 
 
 
John R. Lindahl     
Larry T. Thrailkill, Trustee of the Deepwater Trust dated as of February 28,
2002, and John R. Lindahl, Trustee of The Blue Water Trust dated as of August 1,
2002, jointly and severally as to such $5,272,890
 $5,272,890
 
 
 
 

 
The Principal Amounts will reduce by any scheduled principal payments made on
the Bonds plus by any prepayments made on the Bonds prior to any acceleration
thereof.
 

1.2  
For purposes of this Guarantee, the amount of liability of Guarantor hereunder
will be determined with reference to the amount of the Obligations calculated as
of the date that Trustee accelerates all or any part of the Obligations, without
reference to subsequent reductions thereof by reason of Trustee's collection
upon or realizing upon any collateral for the Obligations (except that in no
circumstances will Trustee be entitled to recover from Debtor and Guarantor,
collectively, an aggregate amount greater than the entire outstanding amount of
the Obligations); provided, however, that (i) notwithstanding such Maximum
Amount limitation the several liability of Guarantor hereunder will continue
hereunder until Guarantor has paid the Maximum Amount or until this Guarantee is
terminated in accordance with Section 2.1, below, and (ii) Guarantor agrees and
acknowledges that (a) the amount of the Obligations may change at any time and
from time to time may without in any way affecting the continuing liability of
Guarantor hereunder, and (b) Trustee may apply any payment or other item
received in connection with the Obligations to such of the Obligations and in
such order as Trustee elects in its sole discretion.

 

2.  
Nature of Guarantee, Waivers.

 

2.1  
This is a guarantee of payment and not of collection. This is an absolute,
unconditional, primary, and continuing obligation and will remain in full force
and effect until the first to occur of the following: (i) all of the Obligations
have been indefeasibly paid in full, and Trustee has terminated this Guarantee,
or each Guarantor has indefeasibly paid the Maximum Amount in full, whichever
occurs first; (ii) 30 days after the date on which written notice of revocation
is actually received by Trustee; or (iii) the date on which written notice of
the death of

 
CINLibrary 710770v.9

- 2 -

--------------------------------------------------------------------------------


 

  
Guarantor is actually received by Trustee. Notwithstanding the foregoing, this
Guarantee will terminate as to each Guarantor when such Guarantor has paid to
the Trustee the Maximum Amount with respect to such Guarantor. No revocation
(whether upon the death of the Guarantor or otherwise) will affect: (i) the then
existing liabilities of the revoking Guarantor under this Guarantee; (ii)
Obligations created, contracted, assumed, acquired or incurred prior to the
effective date of such revocation; (iii) Obligations created, contracted,
assumed, acquired or incurred after the effective date of such revocation
pursuant to any agreement entered into or commitment obtained prior to the
effective date of such revocation; (iv) any Obligations then or thereafter
arising under the agreements or instruments then in effect and then evidencing
the Obligations; (v) renewals, extensions, consolidations and refinancings of
any of the foregoing; (vi) principal, interest, charges, fees, costs or expenses
of any kind relating to any of the foregoing then existing or thereafter
arising, or (vii) any liabilities of any Guarantor other than the particular
Guarantor that issues such notice of revocation (or, in the event of death of a
Guarantor, is the subject of such death notice).

 

2.2  
This Guarantee will not be affected by any delay, failure or omission of Trustee
in exercising any right, power or remedy with respect to any of the Obligations
or any guarantee or other liability or any collateral held by it for any of the
Obligations, by any delay, failure, or omission of Trustee to take any steps to
perfect or maintain its lien or security interest in or to preserve its rights
to, or insure or protect any collateral for any of the Obligations or any
guarantee or other liability for any of the Obligations.

 

2.3  
Notice of acceptance of this Guarantee, notice of extensions of credit to Debtor
from time to time, notice of default, diligence, presentment, protest, demand
for payment, notice of demand or protest are hereby waived. Trustee at any time
and from time to time, without the consent of or notice to Guarantor, and
without impairing or releasing, discharging or modifying the liabilities of
Guarantor hereunder, may in its sole discretion (i) change the manner, place or
terms of payment or performance of or interest rates on, or change or extend the
time of payment or performance of, or other terms relating to any of the
Obligations, (ii) renew, increase, substitute, modify, amend or alter, or grant
consents or waivers relating to any of the Obligations, any other guarantees or
other liabilities, or any collateral for any Obligations or guarantees or other
liabilities, (iii) apply any and all payments from any source whatsoever
including any proceeds of any collateral, to any Obligations of Debtor in any
order, manner and amount, (iv) deal or refrain from dealing with any person or
entity, in its sole discretion, with respect to any Obligations in such manner
as Trustee deems appropriate, in its sole discretion, and/or (v) accept, sell,
substitute, exchange, compromise, release, surrender, offset, realize upon or
otherwise deal with in any manner and in any order any of the Obligations, any
guarantee or other liability for any of the Obligations, or any collateral for
any of the Obligations or for any guarantee or other liability relating to any
of the Obligations. Irrespective of the taking or refraining from taking of any
of the foregoing actions, the obligations of Guarantor will remain in full force
and effect and will not be affected, impaired,

 
CINLibrary 710770v.9

- 3 -

--------------------------------------------------------------------------------


 

 
discharged or released in any manner. Trustee in its sole discretion may
determine the reasonableness of the period which may elapse prior to the making
of demand for any payment upon Debtor and it need not pursue any of its remedies
against Debtor, any other guarantor or other person, or any collateral before
having recourse against any Guarantor under this Guarantee.

 

3.  
Representations, Warranties and Covenants. Each Guarantor hereby represents,
warrants and covenants as follows (all of which survive the execution and
delivery of this Guarantee):

 

3.1  
This Guarantee is a legal, valid and binding obligation of Guarantor enforceable
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws in
effect from time to time affecting the rights of creditors generally and except
as such enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in law
or in equity).

 

3.2  
There does not now exist any default or violation by it of or under, and neither
the execution, delivery and performance of this Guarantee nor the consummation
of any of the transactions contemplated hereby will result in any default or
violation, or in the creation of any lien or encumbrance, or give rise to any
right of termination, amendment, cancellation or acceleration, of or under, any
of the terms, conditions or obligations of: (i) its (with respect to any
Guarantor that is not a natural person) articles or certificate of incorporation
and regulations or bylaws; (ii) any note, bond, indenture, mortgage, deed of
trust, franchise, permit, lease or other agreement or instrument to which it is
a party or by which it or any of its assets is bound; or (iii) any law,
regulation, ruling, order, injunction, decree, condition or other requirement
applicable to or imposed upon it by any law, court or governmental agency,
authority or other body.

 

3.3  
Guarantor is fully aware of the financial condition of Debtor and is executing
and delivering this Guarantee based solely upon Guarantor's own independent
investigation of all matters pertinent hereto and is not relying in any manner
upon any representation or statement of Trustee.

 

4.  
Bankruptcy, etc. It is specifically understood that any modification, limitation
or discharge of the Obligations arising out of or by virtue of any bankruptcy,
reorganization or similar proceeding for relief of debtors under federal or
state law will not affect, modify, limit or discharge the liability of Guarantor
in any manner whatsoever and this Guarantee will remain and continue in full
force and effect and will be enforceable against Guarantor to the same extent
and with the same force and effect as if any such proceeding had not been
instituted. Guarantor waives all rights and benefits that might accrue to it by
reason of any such proceeding and will be liable to the full extent hereunder,
irrespective of any modification, limitation, or discharge of the liability of
Debtor that may result from any such proceeding.

 

5.  
Events of Default.

 
CINLibrary 710770v.9

- 4 -

--------------------------------------------------------------------------------


 

5.1  
The occurrence of any of the following events will be deemed to be an "Event of
Default" under this Guarantee: (i) the filing by or against Debtor or any
Guarantor of a petition in bankruptcy, for a reorganization, arrangement or debt
adjustment, or for a receiver, trustee or similar creditors' representative for
its, his or her property or any part thereof, or of any other proceeding under
any federal or state insolvency or similar law (and if such petition or
proceeding is an involuntary petition or proceeding filed against it without its
acquiescence therein or thereto at any time, the same is not promptly contested
and, within 60 days of the filing of such petition or proceedings, dismissed or
discharged), or the making of any general assignment by Debtor or any Guarantor
for the benefit of creditors, or Debtor or any Guarantor dissolves or is the
subject of any dissolution, winding up or liquidation; (ii) any other Event of
Default (as defined in any of the Obligations); or (iii) any default or event of
default under any of the Obligations that does not have a defined set of "Events
of Default".

 

5.2  
Immediately and automatically upon any Event of Default under clause (i) of the
immediately preceding paragraph, or, at the option of Trustee, immediately upon
the occurrence of any other Event of Default (in either case without demand or
notice of any kind, which hereby are expressly waived), Guarantor will pay to
Trustee the lesser of (i) all amounts due and to become due under the
Obligations, or (ii) the Maximum Amount (for purposes of an Event of Default
under clause (i) of the immediately preceding paragraph, all of the Obligations
then existing automatically will be accelerated and become immediately due and
payable in full from Guarantor, whether or not then due and payable by Debtor).
Guarantor will pay such amounts without setoff, counterclaim, presentment,
demand, protest, and notice of demand, protest, and dishonor, which hereby are
expressly waived.

 

5.3  
The rights and remedies of Trustee, after the occurrence of any such Event of
Default, will include but not be limited to the right to set off against and
apply to all or any part of the Obligations, without notice, the amount of any
or all moneys, credits and other property of any nature whatsoever of Guarantor
now or at any time hereafter in the possession of, in transit to or from, under
the control or custody of, or on deposit with (whether held by Guarantor
individually or jointly with another person or entity), Trustee or any affiliate
of Trustee. Guarantor waives any requirement of marshalling of any collateral
upon the occurrence of any Event of Default.

 

6.  
Setoff, etc. No setoff, counterclaim, reduction or diminution of any Obligation,
or any defense of any kind or nature, that Guarantor has or may have in the
future against Debtor, or that Debtor has or may have in the future against
Trustee except payment in full of the Obligations, will be available hereunder
to Guarantor against Trustee.

 

7.  
Costs. To the extent that Trustee incurs any costs or expenses in protecting or
enforcing its rights under this Guarantee with respect to any particular
Guarantor, including but not limited to reasonable attorneys' fees and the costs
and expenses of litigation, such costs and expenses will be due on demand, will
be a direct and primary obligation of such Guarantor and will bear interest from
the payment thereof at the Default Rate, as such

 
CINLibrary 710770v.9

- 5 -

--------------------------------------------------------------------------------


 

 
term is defined in any of the Obligations, or, in the absence of such a
definition, at the highest rate permitted under applicable law.

 

8.  
General.

 

8.1  
Indemnity and Repayments or Recovery from Trustee. Subject to the Maximum Amount
limitations of Section 1.1, above, and except as otherwise provided herein,
Guarantor will indemnify, defend and hold harmless Trustee, its directors,
officers, counsel, agents and employees, from and against all claims, demands,
liabilities, judgments, losses, damages, costs and expenses, joint or several
(including all reasonable accounting fees and attorneys' fees), that Trustee or
any such indemnified party may incur relating to or arising out of or in
connection with, in any way, directly or indirectly, this Guarantee, any of the
Obligations or any act, omission, matter or actual or proposed transaction under
or with respect to any of the foregoing, except the willful misconduct or gross
negligence of such indemnified party. Without limiting the generality of the
foregoing, Guarantor agrees that if at any time all or any part of any payment
or transfer of any kind received by Trustee with respect to all or any part of
the Obligations or this Guarantee is repaid, set aside or invalidated by reason
of any judgment, decree or order of any court or administrative body, or by
reason of any agreement, settlement or compromise of any claim made at any time
with respect to repayment, recovery, setting aside or invalidation of all or any
part of such payment or transfer, Guarantor's obligations under this Guarantee
will continue (and/or be reinstated) in full force and effect and Guarantor will
be liable, and Guarantor will indemnify, defend and hold harmless Trustee for,
the amount or amounts so repaid, recovered, set aside or invalidated and all
other claims, demands, liabilities, judgments, losses, damages, costs and
expenses incurred in connection therewith subject to the Maximum Amount
limitations of 1.1. The provisions of this Section will be and remain effective
notwithstanding any contrary action which may have been taken by Guarantor in
reliance upon such payment or transfer, and any such contrary action so taken
will be without prejudice to Trustee's rights under this Guarantee and will be
deemed to have been conditioned upon such payment or transfer having become
final and irrevocable. The provisions of this Section will survive any
revocation, termination, cancellation or discharge of this Guarantee or of any
of the Obligations.

 

8.2  
Notices. All notices, demands, requests, consents or approvals and other
communications required or permitted hereunder will be in writing and will be
conclusively deemed to have been received by a party hereto and to be effective
if delivered personally to such party, or sent by telex, facsimile (followed by
written confirmation) or other telegraphic means, or by overnight courier
service, or by certified or registered mail, return receipt requested, postage
prepaid, addressed to such party at the address set forth below or to such other
address as any party may give to the other in writing for such purpose:

 
CINLibrary 710770v.9

- 6 -

--------------------------------------------------------------------------------


 

 
To Trustee:
   
The Huntington National Bank,
7 Easton Oval,--EA4E63
Columbus, Ohio 43219
Attention: Ruth Sowers,
Corporate Trust
               
To Guarantor:
   
See attached Exhibit A
 



 
All such communications, if personally delivered, will be conclusively deemed to
have been received by a party hereto and to be effective when so delivered, or
if sent by telex, facsimile or telegraphic means, on the day on which
transmitted, or if sent by overnight courier service, on the day after deposit
thereof with such service, or if sent by certified or registered mail, on the
third business day after the day on which deposited in the mail.
 

8.3  
Remedies Cumulative, Etc. The terms of this Guarantee may be enforced as to any
one or more breaches either separately, successively, concurrently,
independently or cumulatively from time to time and as often and in such order
as Trustee may deem expedient, and no single or partial exercise of any right or
remedy will preclude any further exercise thereof. No right or remedy herein
conferred upon or reserved to Trustee hereunder is intended to be exclusive of
any other available right or remedy, but each and every such right or remedy
will be cumulative and will be in addition to every other right or remedy given
under this Guarantee or now or hereafter existing at law or in equity or by
statute. No delay or omission to exercise any right, remedy or power accruing
upon any Event of Default or default, omission or failure of performance
hereunder or under any of the Obligations will impair any such right, remedy or
power or will be construed to be a waiver thereof or an acquiescence therein,
nor will it affect any subsequent Event of Default or default of the same or a
different nature.

 

8.4  
Waivers and Modifications. No delay or failure on the part of Trustee to
exercise any right, remedy or power hereunder, under any of the Obligations or
under applicable law will impair or waive any such right, remedy or power (or
any other right, remedy or power), be considered a waiver of or an acquiescence
in any breach, Event of Default or affect any other or subsequent breach, Event
of Default of the same or a different nature. No waiver of any breach, Event of
Default, nor any modification, waiver, discharge or termination of any provision
of this Guarantee, nor consent to any departure by any Guarantor therefrom, will
be established by conduct, custom or course of dealing; and no modification,
waiver, discharge, termination or consent will in any event be effective unless
the same is in writing, signed by Trustee and specifically refers to this
Guarantee, and then such modification, waiver, discharge, termination or consent
will be effective only in the specific instance and for the specific purpose for
which given. No notice to or demand on any Guarantor in any case will entitle
any Guarantor to any other or further notice or demand in the same or any
similar or other circumstance.

 
CINLibrary 710770v.9

- 7 -

--------------------------------------------------------------------------------


 

8.5  
Binding Effect, Assignability. This Guarantee will be binding upon Guarantor and
Guarantor's heirs, administrators, successors and assigns and inure to the
benefit of Trustee and its successors and assigns; provided, however, that
Guarantor may not assign this Guarantee in whole or in part without the prior
written consent of Trustee, and Trustee at any time may assign this Guarantee in
whole or in part. If any or all of the Obligations are assigned by Trustee, this
Guarantee will inure to the benefit of Trustee's assignee, and to the benefit of
any subsequent assignee, to the extent of the assignment or assignments;
provided that no assignment will operate to relieve Guarantor from any duty to
Trustee hereunder with respect to any unassigned portion of the Obligations.

 

8.6  
Gender, etc. Whenever used herein, the singular number will include the plural,
the plural the singular and the use of the masculine, feminine or neuter gender
will include all genders.

 

8.7  
Headings. The headings in this Guarantee are for convenience only and will not
limit or otherwise affect any of the terms hereof.

 

8.8  
Complete Agreement. This Guarantee constitutes the entire agreement of the
parties and supersedes all prior oral and written negotiations, agreements, and
understandings regarding the subject matter of this Guarantee.

 

8.9  
Counterparts. This Guarantee may be executed in one or more counterparts, each
of which will be deemed to be an original and all of which together will
constitute one and the same instrument; provided, however, that failure of any
Guarantor to sign any or all counterparts will not affect the liability of any
other Guarantor hereunder.

 

8.10  
Illegality. If any provision of this Guarantee is prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
and without invalidating any other provision herein; provided, however, that if
the provision that is the subject of such prohibition or invalidity pertains to
payment, then, at the option of Trustee, all of the Obligations will become
immediately due and payable.

 

8.11  
Governing Law. This Guarantee has been delivered and accepted at and will be
deemed to have been made in Kentucky and will be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the laws of the
Commonwealth of Kentucky, without regard to conflicts of law principles.

 

8.12  
Limitations. For purposes of KRS 371.065, if applicable: (i) the maximum
aggregate liability of any one Guarantor is the Maximum Amount; and (ii) this
Guarantee will terminate on December 1, 2026, but such termination will not
affect the liability of the undersigned for Obligations incurred or created
prior to such date, or extensions or renewals of interest accruing on, or fees
or expenses incurred with respect to, such Obligations on or after such date.

 
CINLibrary 710770v.9

- 8 -

--------------------------------------------------------------------------------


 

8.13  
Jurisdiction and Venue. Guarantor hereby irrevocably agrees and submits to the
exclusive jurisdiction of any state or federal court located within Gallatin
County, Kentucky, or, at the option of the Trustee in any state or federal
court(s) located in the county in which the Guarantor resides or has its
principal place of business. Nothing contained herein will limit the Trustee
from enforcing a judgment on this Guarantee in any jurisdiction where Guarantor
has assets. Guarantor hereby irrevocably consents that all service of process be
made by certified mail directed to Guarantor at its address set forth herein for
notices and service so made will be deemed to be completed the earlier of
Guarantor's actual receipt thereof or five (5) business days after the same has
been deposited in U.S. Mails, postage prepaid certified, return receipt
requested. Nothing contained herein will prevent Trustee from serving process in
any other manner permitted by law. Guarantor and Trustee each waive any right to
trial by jury in any action or proceeding relating to this Guarantee, the
Obligations, or any actual or proposed transaction or other matter contemplated
in or relating to any of the foregoing.

 
 
CINLibrary 710770v.9

- 9 -

--------------------------------------------------------------------------------


[Signature Page to Guarantee to The Huntington National Bank, Trustee]
 
Dated as of June 30_____________, 2006.
 


 
OSI Restaurant Partners, Inc.
 
 
By: /s/ Dirk Montgomery________________________
Print Name: /s/ Dirk Montgomery__________________
Title: Sr. VP - CFO____________________________
 
 
/s/ Richard L. Duchossois_________
Richard L Duchossois     




/s/ Richard T. Farmer____________
Richard T. Farmer




/s/ Jerry L. Carroll______________
Jerry L. Carroll




/s/ John R. Lindahl______________
John R. Lindahl






/s/ John R. Lindahl_______________
John R. Lindahl, Trustee of The Blue
Water Trust dated as of August 1, 2002


 
/s/ Larry T. Thrailkill______________
Larry T. Thrailkill, Trustee of the
Deepwater Trust dated as of February 28, 2002
 
[Attach Notary and Complete Exhibit A]
 
CINLibrary 710770v.9

- 10 -

--------------------------------------------------------------------------------


 
STATE OF _____________ )
) SS:
COUNTY OF ____________ )


 
The foregoing instrument was acknowledged before me, a notary public, this 29th
day of June, 2006 by Dirk A. Montgomery, the duly authorized officer of OSI
Restaurant Partners, Inc., on behalf of such corporation.
 


 
 
Notary Public 
My commission expires:  


 
STATE OF ______________ )
) SS:
COUNTY OF ____________)


 
The foregoing instrument was acknowledged before me, a notary public, this 29th
day of June, 2006 by Richard L Duchossois.
 


 
 
Notary Public
My commission expires:  


 
STATE OF ______________ )
) SS:
COUNTY OF ____________)


 
The foregoing instrument was acknowledged before me, a notary public, this 28th
day of June, 2006 by Richard T. Farmer.


 
 
Notary Public
My commission expires:  


CINLibrary 710770v.9

- 11 -

--------------------------------------------------------------------------------


 
STATE OF ______________ )
) SS:
COUNTY OF ____________)


 
The foregoing instrument was acknowledged before me, a notary public, this 28
day of June, 2006 by Jerry L. Carroll.
 


 
 
Notary Public
My commission expires:  


 
STATE OF ______________ )
) SS:
COUNTY OF ____________)


 
The foregoing instrument was acknowledged before me, a notary public, this 28th
day of June, 2006 by John R. Lindahl.
 


 
 
Notary Public
My commission expires:  


 
STATE OF ______________ )
) SS:
COUNTY OF ____________)


 
The foregoing instrument was acknowledged before me, a notary public, this 28th
day of June, 2006 by John R. Lindahl, individually and as Trustee of The Blue
Water Trust dated as of August 1, 2002.
 
 
Notary Public
My commission expires:  

 
CINLibrary 710770v.9

- 12 -

--------------------------------------------------------------------------------


 
STATE OF ______________ )
) SS:
COUNTY OF ____________)


 
The foregoing instrument was acknowledged before me, a notary public, this
28th day of June, 2006 by Larry T. Thrailkill, as Trustee of the Deepwater Trust
dated as of February 28, 2002.
.
 


 
 
Notary Public
My commission expires:
 


 




NEW COMMERCIAL LOAN/ GUARANTEES, HYPOTHECATIONS AND SURETYSHIP AGR
/GUARANTEE-SHORT-STAND-LIMITED

 
CINLibrary 710770v.9

- 13 -

--------------------------------------------------------------------------------


 
Exhibit A
 


 
Notice Addresses
 
OSI Restaurant Partner, Inc.
2202 North Westshore Blvd., 5th Floor
Tampa, FL 33607
Attn: Mr. Joe Kadow, General Counsel
Attn: Mr. Dirk Montgomery, Chief Financial Officer


 
Mr. Richard L. Duchossois
Duchossois Industries, Inc.
845 Larch Avenue
Elmhurst, IL 60126
Attn: Mr. David Filkin, General Counsel


Mr. Richard T. Farmer
Summer Hill, Inc.
6847 Cintas Blvd.
Mason, OH 45040
Attn: Mr. Rick Roeding, President


Mr. Jerry L. Carroll
Carroll Properties, Inc.
2216 Dixie Highway, Suite 250
Ft. Mitchell, KY 41017


Mr. John R. Lindahl
Mr. Larry T. Thrailkill
Thrailkill, Harris, Wood & Boswell
5141 Virginia Way, Suite 240
Brentwood, TN 37027
 
 
 
 
 
 
CINLibrary 710770v.9
- 14 -
 
 

--------------------------------------------------------------------------------